DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The use of the term MYLAR, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 (newly added in the claim set filed 06 July 2021) recites “a heating pad configured for disposal on a forehead of the human and on first and second cheeks of the human” which is not properly described in the specification.  The application as filed does not provide support for this language and at best provides for a forehead heating pad 10a and cheek heating pads 10b and 10c that may be incorporated into a cloth headgear.  Nowhere is a singular heating pad configured for disposal on the forehead and first and second cheeks disclosed in the originally filed application.
Claim 20 (newly added in the claim set filed 06 July 2021) is necessarily rejected as being dependent on rejected claim 19.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 contain the trademarks/trade names KAPTON and MYLAR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name KAPTON is used to identify/describe a polyimide film and, accordingly, the identification/description is indefinite.  In the present case, the trademark/trade name MYLAR is used to identify/describe a polyester film, polyester sheet, or plastic sheet and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0094671 A1 to Dunbar et al. (Dunbar).
Regarding claim 12, Dunbar teaches an apparatus (Fig. 4), comprising a first heating pad (any one of 110A-110D), a second heating pad (any one of 110A-110D), a third heating pad (any one of 110A-110D), a power supply (200) connected to each of the heating pads (Fig. 4), thermocouples disposed on each of the heating pads ([0059] which states that “The embodiments described herein may employ a variety of safety mechanisms to prevent overheating.  FIG. 12 shows a sensing element 160…The sensing element 160 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface of the heating element and/or the temperature of the skin of the subject (not shown).  Examples of suitable temperature sensors include thermocouples…”), and an adjustable set-point controller (400) connected to the thermocouples and to the power source ([0046-0050]).
Regarding the functional language of “for improving dexterity of bare hands of a human in cold temperature” and heating pads “configured for disposal on a forehead of 
Regarding claim 16, Dunbar teaches an apparatus (Fig. 4), comprising a first heating pad (any one of 110A-110D), a second heating pad (any one of 110A-110D), a power supply (200) connected to each of the heating pads (Fig. 4), thermocouples disposed on each of the heating pads ([0059] which states that “The embodiments described herein may employ a variety of safety mechanisms to prevent overheating.  FIG. 12 shows a sensing element 160…The sensing element 160 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface of the heating element and/or the temperature of the skin of the subject (not shown).  Examples of suitable temperature sensors include thermocouples…”), and an adjustable set-point controller (400) connected to the thermocouples and to the power source ([0046-0050]).
Regarding the functional language of “for improving dexterity of bare hands of a human in cold temperature” and heating pads “configured for disposal on one forearm of the human” and “configured for disposal on another forearm of the human,” a recitation of the intended use of the claimed invention must result in a structural 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar.
Regarding claim 1, teaches an apparatus (Fig. 4), comprising a first heating pad (any one of 110A-110D), a second heating pad (any one of 110A-110D), a third heating pad (any one of 110A-110D), a fourth heating element (any one of 110A-110D), a power supply (200) connected to each of the heating pads (Fig. 4), thermocouples disposed on each of the heating pads ([0059] which states that “The embodiments described herein may employ a variety of safety mechanisms to prevent overheating.  FIG. 12 shows a sensing element 160…The sensing element 160 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface of the heating element and/or the temperature of the skin of the subject (not shown).  Examples of suitable temperature sensors include thermocouples…”), and an adjustable set-point controller (400) connected to the thermocouples and to the power source ([0046-0050]).
While Dunbar teaches that any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body, Dunbar is specifically silent with respect to a fifth heating pad.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a fifth heating element since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  This is 
Regarding the functional language of “for improving dexterity of bare hands of a human in cold temperature” and heating pads “configured for disposal on a forehead of the human,” configured for disposal on a first check of the human”, “configured for disposal on a second cheek of the human”, “configured for disposal on one forearm or the human” and “configured for disposal on another forearm of the human” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Dunbar is capable of the intended use and states in paragraph [0053] that “any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body.”
Regarding claim 13, Dunbar teaches the apparatus of claim 12 as well as that the heating elements may be held to the body using specially designed belts, reflective material, and clothing or attached via adhesive-like jells ([0045]), that the heating element may be contained in a cloth pouch inside a garment or belt that holds an element in a desired location ([0056])  and that the thermal elements are contained by an elastomeric band configured to fit a knee, an ankle, a foot, an elbow, a wrist, a joint, a shoulder, a neck and/or a head (claim 51).  However, Dunbar is specifically silent with respect to cloth headgear.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 14, Dunbar teaches the apparatus of claim 12 as well as a fourth heating element (any one of 110A-110D), thermocouples disposed on each of the heating pads ([0059] which states that “The embodiments described herein may employ a variety of safety mechanisms to prevent overheating.  FIG. 12 shows a sensing element 160…The sensing element 160 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface of the heating element and/or the temperature of the skin of the subject (not shown).  Examples of suitable temperature sensors include thermocouples…”), and wherein he adjustable set-point controller (400) is connected to the thermocouples and to the power source ([0046-0050]) of the heating pads.
While Dunbar teaches that any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body, Dunbar is specifically silent with respect to a fifth heating pad.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a fifth heating element since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  This is especially true as Dunbar teaches that any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body ([0053]).
Regarding the functional language of heating pads “configured for disposal on one forearm or the human” and “configured for disposal on another forearm of the human”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Dunbar is capable of the intended use and states in paragraph [0053] that “any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body.”
Regarding claim 15, Dunbar teaches the apparatus of claim 14 as well as that the heating elements may be held to the body using specially designed belts, reflective 
Regarding claim 17, Dunbar teaches the apparatus of claim 16 as well as a third heating pad (any one of 110A-110D), a fourth heating element (any one of 110A-110D), a power supply (200) connected to each of the heating pads (Fig. 4), thermocouples disposed on each of the heating pads ([0059] which states that “The embodiments described herein may employ a variety of safety mechanisms to prevent overheating.  FIG. 12 shows a sensing element 160…The sensing element 160 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface of the heating element and/or the temperature of the skin of the subject (not shown).  Examples of suitable temperature sensors include thermocouples…”), and an adjustable set-point controller (400) connected to the thermocouples and to the power source ([0046-0050]).
While Dunbar teaches that any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body, Dunbar is specifically silent with respect to a fifth heating pad.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a fifth heating element since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  This is especially true as Dunbar teaches that any number of thermal elements may be placed in an infinite number of possible beneficial sites on a user’s body ([0053]).

Regarding claim 18, Dunbar teaches the apparatus of claim 16 as well as that the heating elements may be held to the body using specially designed belts, reflective material, and clothing or attached via adhesive-like jells ([0045]), that the heating element may be contained in a cloth pouch inside a garment or belt that holds an element in a desired location ([0056])  and that the thermal elements are contained by an elastomeric band configured to fit a knee, an ankle, a foot, an elbow, a wrist, a joint, a shoulder, a neck and/or a head (claim 51).  However, Dunbar is specifically silent with respect to an upper body garment.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an upper body garment as an obvious matter of engineering design choice to locate the heating elements are desired.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of US 2017/0028196 A1 to Stopperan (Stopperan).

Regarding the use of MYLAR as the reflective material and polyester fleece as the outer layer, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized MYALR and polyester fleece, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of US 2006/0060576 A1 to Haas et al. (Haas).
Regarding claim 3, Dunbar teaches the apparatus of claim 1 as well as Dunbar teaching the inclusion of a safety mechanism to control maximum temperature, for 
Regarding claim 4, Dunbar in view of Haas teaches the apparatus of claim 3 as well as Dunbar teaching wherein a set-point temperature of each of the heating pads is about 42oC ([0009]).
Regarding claims 5 and 6, Dunbar in view of Haas teaches the apparatus of claim 4, but not specifically wherein a combined surface area of the first, second and third heating pads is at least 0.03 square meters or wherein a combined surface area of the fourth and fifth heating pads is at least about 0.117 square meters.  It would have .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of Indirect Peripheral Vasodilation Produced by the Warming of Various Body Areas authored by Bader et al. (Bader) in view of Hand and Finger Dexterity as a Function of Skin Temperature, EMG and Ambient Condition authored by Chen et al. (Chen), US 2013/0007945 to Krondahl (Krondahl) and US 9,795,502 B1 to Kopes (Kopes).
Regarding claim 7, Bader teaches a method for increasing finger temperature in the hand when a person is exposed to cold temperatures (ambient temperature of 15oC) comprising heating the face to 42-44oC (Experimental Results page 3).  In experiments where the face (378cm2) was heated the average rise in hand temperature was 9.8oC and blood flow increased an average of 3.1 cc/100 cc. line tissue/minute (Experimental Results page 4).  The results of the study suggest that the maintenance of a high skin temperature of the face area (perhaps by means of a face mask) may be of considerable importance in preventing pathologic changes in the extremities cause by cold-induced ischemia.  
However, Bader does not specifically correlate hand temperature and finger dexterity.  Chen discusses that hand exposure to cold conditions is unavoidable and significantly affects manual performance (Background) and concludes that dexterity, 
However, while Bader teaches heating the whole face which includes the forehead and cheeks, Bader does not specifically teach placing a first heating pad on a forehead and placing second and third heating pads on respective cheeks of a human.  Krondahl teaches placing a heated face mask (title) that coves the face in such a way that the soft cloth touches the forehead, cheeks and heats up around the eyes ([0002]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the heated face mask of Kronhal in order to maintain the face at a high temperature.  
However, Krondahl does not teach first, second and third heating pads as claimed.  Kopes teaches placing an analogous apparatus comprising placing a first heating pad (272) configured for disposal on a forehead of the human (Fig. 8), placing a second heating pad (286) configured for disposal on a first cheek of the human (Fig. 8), and placing a third heating pad (290) configured for disposal on a second cheek of the human (Fig, 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the first, second and .
Claim(s) 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopes in view of Dunbar.
Regarding claim 12, Kopes teaches an apparatus (title) comprising a first heating pad (272) configured for disposal on a forehead of the human (Fig. 8), a second heating pad (286) configured for disposal on a first cheek of the human (Fig. 8), a third heating pad (290) configured for disposal on a second cheek of the human (Fig, 8), a power supply (320) connected to each of the heating pads (Fig. 8), and an adjustable set-point controller (400) connected to the power supply (Fig. 8).  However, Kopes is silent with respect to thermocouples disposed on each of the heating pads and the adjustable set-point controller connected to the thermocouples.  Dunbar teaches an analogous apparatus including a sensing element (160) disposed on each heat pad (Fig. 12) which can be a temperature sensor configured to measure the temperature of the heating element and/or the temperature of the skin of the subject and that examples of suitable temperature sensors include thermocouples ([0059]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thermocouple as disclosed by Dunbar so as to allow for temperature measurement at the heating element and/or the skin of the subject thus providing accurate measurement of the treatment interface and/or the skin to prevent overheating as taught by Dunbar ([0059]).
Regarding the functional language of “for improving dexterity of bare hands of a human in cold temperature”, a recitation of the intended use of the claimed invention 
Regarding claim 13, Kopes in view of Dunbar teaches the apparatus of claim 12, as well as Kopes teaching wherein the first, second and third heating pads are incorporated into cloth headgear (Col. 4, lines 3-5).
Regarding to claim 19, Kopes teaches an apparatus (title) comprising a heating pad (40) configured for disposal on a forehead of the human and on first and second cheeks of the human (Fig. 2), a power supply (320/332, Fig. 7) connected to the heating pad, at least one temperature sensor (180) that provides an input for comparison to a thermostat, and an adjustable set-point controller (300) connected to the at least one thermocouple and to the power supply (Fig. 7).  While Kopes teaches that the thermostat (360) responds to temperature of the heating element (112) and a setting from the setting circuit (350) in order to regulate heating, Kopes does not specifically teach that the temperature sensor is a thermocouple disposed on the heating pad.  Dunbar teaches an analogous apparatus including a sensing element (160) disposed on the heat pad (Fig. 12) which can be a temperature sensor configured to measure the temperature of the heating element and/or the temperature of the skin of the subject and that examples of suitable temperature sensors include thermocouples ([0059]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thermocouple as disclosed by Dunbar so as to allow for temperature measurement at the heating element and/or the skin of 
Regarding the functional language of “for improving dexterity of bare hands of a human in cold temperature”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Allowable Subject Matter
Claims 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-11 require a method of combined facial and respective forearm heating for improving dexterity of bare hands of a human in cold temperature which is not taught or fairly suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794